1:18-cv-01100-SEM-TSH # 26-2   Page 1 of 4                                   E-FILED
                                             Monday, 05 November, 2018 05:30:30 PM
                                                        Clerk, U.S. District Court, ILCD




                    Exhibit 2
1:18-cv-01100-SEM-TSH # 26-2   Page 2 of 4




                                             Sangamon County Produced 654
                                                                  Rusher
1:18-cv-01100-SEM-TSH # 26-2   Page 3 of 4




                                             Sangamon County Produced 655
                                                                  Rusher
1:18-cv-01100-SEM-TSH # 26-2   Page 4 of 4




                                             Sangamon County Produced 656
                                                                  Rusher
